                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                             UNITED STATES DISTRICT COURT                          January 30, 2019
                              SOUTHERN DISTRICT OF TEXAS                          David J. Bradley, Clerk
                                  HOUSTON DIVISION

CALVIN EDWARD WEAVER,                            §
                                                 §
        Plaintiff,                               §
VS.                                              §   CIVIL ACTION NO. 4:18-CV-01652
                                                 §
BRYAN COLLIER, et al,                            §
                                                 §
        Defendants.                              §

                                            ORDER

       Plaintiff Calvin Edward Weaver filed a motion for appointment of counsel. This is

Weaver’s third motion for appointment of counsel. For the same reasons stated in this Court’s

order denying Weaver’s second motion for appointment of counsel, see Doc. # 26, Weaver’s

third motion for appointment of counsel (Doc. # 30) is DENIED. Weaver may renew his motion

if this case survives the two currently pending motions to dismiss.

       It is so ORDERED.

       SIGNED on this 30th day of January, 2019.


                                                 ___________________________________
                                                 Kenneth M. Hoyt
                                                 United States District Judge




1/1
